per curiam:
Para revisar la resolución que negó él archivó de las acusaciones radicadas, expedimos autó^de certiorári. ' ' • ’ ■ '
* En Pueblo v. Garay, 64 D.P.R. 106 (1944) expusimos la norma :a' seguir-en situaciones'comalas que presenta éste caso. Allí dijimos a la pág.' 1Ó7: ' •
“El primer error señalado por el acusado es que la corte inferior cometió error al declarar sin lugar su moción de archivó y sobreseimiento por él fundaménto dé qüe habían transcurrido más de ciento veinte días' desde que se radicaron las acusa-ciones en su contra. El juicio en este caso se suspendió’ en una ocasión a petición, del. acusado. El, artículo .448(2) dis-pone que ‘Cuando ,un acusado, cuyo juicio no haya-sido trans-ferido á petición suya, no séa‘sometido,’a juicio en’el término de 120 días,' ¿ contar desde lá p'reseñtációñ de la acusación, a menos qué exista justa cáuSaí' contraria; ■ fél ’ tribunal' decretará el sobreseimiento - ¡del proceso. / Hemos interpretado esta' *476sección como que significa que ‘Cuando, como sucede en el presente caso, el juicio se ha pospuesto1 á petición del acusado, la cuestión de sobreseimiento' por demoras posteriores es una que cae dentro de la discreción de la corte inferior.' (Morales v. Corte, 55 D.P.R. 886, 888.)
“Lejos de abusar de su discreción en las suspensiones pos-teriores, estamos satisfechos, en que la corte de.distrito actuó correctamente al suspendér el juicio en tres ocasiones sub-siguientes después de haber el fiscal presentado prueba de que faltaba un testigo principal y que los esfuerzos del márshal para localizarlo habían sido infructuosos. Bajo las circunstancias que aquí concurren; no encontramos abuso de discreción por parte de la corte de distrito. (Pueblo v. Ortiz, 62 D.P.R. 298.) ”
Procede examinar lo oeúrridó en el presente caso.
Las acusaciones fueron radicadas el 18 de mayo de 1961. El 31 de julio se transfirió la vista para el 16 de agosto a petición de los acusados. El 11 de agosto el abogado de los acusados solicita la suspensión de la vista señalada para el 16. Se señala para el 6 de septiembre y en ese día se discute una moción de supresión de1 evidencia la cual se de-claró sin lugar. Se transfirió la vista para el 21 de sep-tiembre y no se hace constar oposición por parte de los acu-sados. El 21 de septiembre. se transfirió nuevamente a petición de los acusados. En la nueva fecha señalada para la vista, 19 de octubre de 1961,; se transfirió para el 21 de noviembre. La defensa no objetó. En esta fecha no com-pareció un testigo y el fiscal ¡solicita la suspensión para el 5 de febrero con la oposición de la defensa. Se ordenó el arresto del testigo por desacato. .Luego aparece que el 1ro. de marzo “el Tribunal, por estar .viendo un caso por jurado y por estipulación de las partes, se transfiere la. vista para el 23 de abril”. En esta fecha es que se discute la moción de archivo radicada y se declara sin lugar. 
En Pueblo v. Garay, supra, ratificamos la norma expuesta en Morales v. Corte, 55 D.P.R. 886 (1940) al efecto de que “[cjuando ... el juicio se ha pospuesto a petición del acusado, la cuestión de sobreseimiento por demoras posteriores es una *477que cae dentro de la discreción de la corte inferior”. En este caso en tres ocasiones fue transferida la vista a petición del acusado. Cuando el 19 de octubre se transfiere nueva-mente por estarse celebrando un caso de asesinato, la defensa no objeta. Se señala el 21 de noviembre y en esa fecha se transfiere con oposición de la defensa, pero se señala para el 1ro. de marzo cuando por estipulación de las partes vuelve a transferirse. Señalado el caso nuevamente para verse den-tro de los 120 días de esta última suspensión a la cual con-sintieron los acusados — se señaló para el 23 de abril — en-tonces es que se radica la moción de archivo. Así, de acuerdo eon Garay, luego de las suspensiones solicitadas por los acu-sados era discrecional del tribunal de instancia decretar el archivo posteriormente si ño se celebraba dentro de los 120 días de la última suspensión, pero lo cierto es, además, que luego de la estipulación del 1ro. de marzo, el caso se señaló para dentro de los 120 días de esa fecha. Actuó correcta-mente el tribunal recurrido al negarse a archivar las acusa-ciones.

Se anulará él auto expedido.